DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 7/2/2020 has been entered. The preliminary 
amendment filed on 7/2/2020  has been entered. Claims 1-8 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (Farmer et al. – 9,267,993; applicant’s cited prior art, herein after referred to as “Farmer”) in view of Madeley et al. (Madley et al. – 2019/0072615, “Madeley”).
Regarding claims 1 and 5, Farmer discloses a method of allocating an identifier to a direct current DC energy storage module within a cabinet of a DC energy storage system, the module comprising a plurality of DC energy storage devices electrically connected together in series, the method comprising- 

sending an activation signal to activate a radio frequency identification (RFID} tag, or near field communication (NFC) device in the module by applying an electromagnetic field, generated in a transmitter, to the RFID tag or the NFC device (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410 can provide battery’s parameters including voltage, current, temperature, impedance, leakage, etc.; sensor 410 can be active or passive RFID device which thus requires activation or interrogation); and
 transmitting a [unique location] specific identifier to the activated RFID tag or the activated NFC device (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410 can provide battery’s parameters including voltage, current, temperature, impedance, leakage, etc.; sensor 410 can be active or passive RFID device which thus requires activation or interrogation, RFID sensors 410).  
The claim differs in calling for the step of transmitting location information. However, this claimed limitation is not new. Reference to Madeley is cited as an evidence showing conventionality of a RFID chip device provided on a battery to communicate information including regional data, production location, production date, rated CCA, etc. to the remote reader/scanner (Madeley; par. 0024, 0032 – RFID tags provided on batteries communication information tied to the serialized label 170 to RDID reader/scanner, the information includes regional data, production location production date, rated RCA, etc.; par. 0032, 0033 – RFID tags 
In light of Madeley’s teachings, it would have been obvious to incorporate the unique RFID tags on the batteries to communicate location information in the system as taught by Farmer. The modification allows the batteries to be identified for services and maintenance. 
Regarding claim 2, see the discussions in view of Farmer/Madeley in view of claim 1. Further, Farmer/Madeley discloses the method according to claim 1, wherein the location specific identifier is defined by the identity of the cabinet and the position of the energy storage module within the cabinet relative to other energy storage modules in the same cabinet (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410 can provide battery’s parameters including voltage, current, temperature, impedance, leakage, etc.; sensor 410 can be active or passive RFID device which thus requires activation or interrogation, RFID sensors 410; Madeley; par. 0024, 0032 – RFID tags provided on batteries communication information tied to the serialized label 170 to RDID reader/scanner, the information includes regional data, production location production date, rated RCA, etc.; par. 0032, 0033 – RFID tags providing individual and unique identifiers on batteries, a specific battery may be linked to a VIN and/or a customer, thus providing location of the battery in the battery housing).  
Regarding claim 3, see the discussions in view of Farmer/Madeley in view of claim 1. Further, Farmer/Madely discloses the method according to claim 1RFID tag or the NFC device does not respond (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410   
Regarding claim 4, see the discussions in view of Farmer/Madeley in view of claim 1. Further, Farmer/Madely discloses the method of maintaining an energy storage system comprising a plurality of energy storage modules, the method comprising removing one or more energy storage modules from the system; replacing the or each removed module with a replacement module, each replacement module being identical and anonymous; and allocating an identifier to each replacement energy storage module in accordance with the method of allocating the identifier in claim 1 (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410 can provide battery’s parameters including voltage, current, temperature, impedance, leakage, etc.; sensor 410 can be active or passive RFID device which thus requires activation or interrogation with RFID parameters according to communication standards so that the RFID devices would be activated or wakeup to response, RFID sensors 410; Madeley; par. 0024, 0032 – RFID tags provided on batteries communication information tied to the serialized label 170 to RDID reader/scanner, the information includes regional data, production location production date, rated 
Regarding claim 6, see the discussions in view of Farmer/Madeley in view of claim 1. Further, Farmer/Madely discloses the module according to claim 5, wherein the unique location specific identifier is defined by the identity of a cabinet and the position of the energy storage module within the cabinet relative to other energy storage modules in the same cabinet (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410 can provide battery’s parameters including voltage, current, temperature, impedance, leakage, etc.; sensor 410 can be active or passive RFID device which thus requires activation or interrogation with RFID parameters according to communication standards so that the RFID devices would be activated or wakeup to response, RFID sensors 410; Madeley; par. 0024, 0032 – RFID tags provided on batteries communication information tied to the serialized label 170 to RDID reader/scanner, the information includes regional data, production location production date, rated RCA, etc.; par. 0032, 0033 – RFID tags providing individual and unique identifiers on batteries, a specific battery may be linked to a VIN and/or a customer, thus providing location of the battery in the battery housing; par. 0003, 0018, 0025, 0032 – replacing batteries).  
 	Regarding claim 8, see the discussions in view of Farmer/Madeley in view of claim 1. Further, Farmer/Madely discloses the module according to laim 5, wherein each DC energy storage device of the plurality of DC energy storage devices comprises either a single DC energy storage device, or a group of DC energy storage devices electrically connected together in parallel (Farmer, figure 4, col. 9-10, plurality of battery cells 406 in a housing 404, each battery cell 406 is with a RFID tag sensor 410, RFID sensor 410 can provide battery’s parameters including voltage, current, temperature, impedance, leakage, etc.; sensor 410 can be active or passive RFID device which thus requires activation or interrogation with RFID parameters according to communication standards so that the RFID devices would be activated or wakeup to response, RFID sensors 410, col. 4 – batteries connected in series-parallel array; Madeley; par. 0024, 0032 – RFID tags provided on batteries communication information tied to the serialized label 170 to RDID reader/scanner, the information includes regional data, production location production date, rated RCA, etc.; par. 0032, 0033 – RFID tags providing individual and unique identifiers on batteries, a specific battery may be linked to a VIN and/or a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (Farmer et al. – 9,267,993; applicant’s cited prior art, herein after referred to as “Farmer”) in view of Madeley et al. (Madley et al. – 2019/0072615, “Madeley”) and further in view of Bowers (Bowers – 2018/0001843).
Regarding claim 7, see the discussions in view of Farmer/Madeley in view of claim 1. Further, Farmer/Madely discloses the module according to claim 5
The claim differs in calling for a total voltage greater than or equal to 78 V DC. However, this claimed limitation is not new. Reference to Bowers is cited as an evidence showing the conventionality of DC power supply for a vehicle having a total voltage from 60-80 Volts (Bowers, par. 0172 – DC batteries for vehicle having supply voltage between 60-80 volts). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887